Citation Nr: 1436044	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas



THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 18, 1978 rating decision that reduced the evaluation of the Veteran's service-connected psychiatric disability from 100 percent disabling to 10 percent disabling.



REPRESENTATION

Appellant represented by:	William Pitsenberger, Attorney



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had active service from January 1960 to December 1962 and from March 1963 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2012, the Board denied the Veteran's claim for CUE in the August 1978 rating decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated and remanded the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2013 Memorandum Decision, the Court vacated the Board's January 2012 decision and remanded the matter.  The Court found that the Board failed to consider whether the RO committed CUE in the August 1978 decision by not applying 38 C.F.R. §§ 3.500(r) (1975) and 3.501(g)(2) (1976) when it reduced the Veteran's disability rating for a psychiatric disorder from 100 percent to 10 percent.  The Court noted that the Secretary conceded that remand was warranted on that basis.

The Court also directed the Board to address the impact of Pirkl v. Shinseki, a recent Federal Circuit decision, upon the Veteran's claim, which held that a finding of CUE may require a later decision to be revisited, requiring consideration of the effects of a finding of CUE on the legal and factual basis of a subsequent decision.  718 F.3d 1379, 1384-85 (2013).

Review of the August 2007 rating decision and subsequent statement of the case and supplemental statements of the case reflect that the RO has also not considered whether there was CUE in the August 1978 rating decision based upon the RO's failure to consider 38 C.F.R. §§ 3.500(r) (1975) and 3.501(g)(2) (1976) when it reduced the disability rating for the Veteran's psychiatric disability, or the impact of Pirkl v. Shinseki.  In order to avoid prejudice to the Veteran and ensure that he is afforded due process of law, the Board finds that these matters must first be addressed by the RO prior to consideration by the Board.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of whether there was CUE in an August 18, 1978 rating decision that reduced the evaluation of the Veteran's service-connected psychiatric disorder to 10 percent disabling.  The RO must specifically address whether there was CUE in the August 1978 rating decision by the RO's failure to consider 38 C.F.R. §§ 3.500(r) (1975) and 3.501(g)(2) (1976) when it reduced the Veteran's psychiatric disability rating from 100 percent to 10 percent.  The RO must also address the impact of Pirkl v. Shinseki, 718 F.3d 1379, 1384-85 (2013), on the issue of the impact of the October 2004 rating decision and whether notice pursuant to 38 C.F.R. § 3.105(e) was required by the RO prior to its reduction of the disability rating in August 1978.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



